Title: To Alexander Hamilton from Daniel Clymer, 20 April 1799
From: Clymer, Daniel Cunyngham
To: Hamilton, Alexander


          
            Sir,
            Reading, April 20, 1799
          
          The Bearer of this Letter Philip Kremer Esq a respectable man of this place has a Son—Jacob Kremer a Captn. in the Continental Army—he wishes him to return on Furlough after an Absence in the Service of Seven Years to pay a Visit to his Father and Mother—Mr. Kremer says he has made Application to the Commander of the Army in the Southwestern Territory for a Furlough but has not been successful—If the Interference of Mr. Kremer with you will not be irregular I hope he may succeed in behalf of his Son—it is natural for a parent to make every Exertion to see a Son whom he loves after so great an Absence from him—I thought it my Duty at the Request of Mr. Kremer to write you in his Behalf—should it be improper I hope you excuse the Liberty taken by Your obedient Servant
          
            Dan Clymer
          
          
            Reading April 20th. 1799
          
          Majr. General Hamilton
        